Citation Nr: 1302493	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  11-01 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II due to herbicide exposure in Korea.

2. Entitlement to service connection for nephropathy as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for hypertension as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for neuropathy as secondary to diabetes mellitus type II.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winton-Salem, North Carolina, which denied the Veteran's claim for service connection.  

In May 2012, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of these proceedings has been associated with the claims file.

A review of the Virtual VA paperless claims processing system revealed no further evidence pertinent to the present appeal.

The issue of entitlement to service connection for erectile dysfunction and hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is at least as likely as not that the conditions of the Veteran's service involved duty or visitation in or near the Korean DMZ between July 1969, and September 1970; hence, he is presumed to have been exposed to herbicide agents in service.

2.  Based upon the medical evidence of record and affording the Veteran the benefit of the doubt, the service-connected diabetes mellitus is shown to have caused or aggravated the Veteran's nephropathy.

3.  Based upon the medical evidence of record and affording the Veteran the benefit of the doubt, the service-connected diabetes mellitus is shown to have caused or aggravated the Veteran's neuropathy.


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  The Veteran's nephropathy is proximately caused or aggravated by the service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).

3.  The Veteran's neuropathy is proximately caused or aggravated by the service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the claims for entitlement to service connection for diabetes mellitus type II, nephropathy, and neuropathy, because the claims are granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 (2012). 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  	

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-95 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

Diabetes mellitus type II

The Veteran contends that service connection is warranted on the basis that his current diabetes mellitus type II is the result of exposure to herbicides in service.

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders: Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) is listed among the diseases presumed to be associated with herbicide exposure.  38 C.F.R. § 3.309(e).

Absent affirmative evidence to the contrary, there is now a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ (demilitarized zone) in an area in which herbicides are known to have been applied during that period.  See 38 C.F.R. § 3.307(a)(6)(iv). 

Service connection for a disability claimed as due to exposure to herbicide agents also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64   (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.

The record reflects that the Veteran was first diagnosed with adult-onset diabetes mellitus more than one year after his military discharge from service.  A September 2000 private treatment record includes a diagnosis of non-insulin-dependent diabetes mellitus.  The Veteran was administered oral hypoglycemic agent and restricted diet.  In 2008, private treatment records indicate that the Veteran began taking insulin.  The Board notes that, throughout the pendency of the Veteran's appeal, the Veteran has warranted at least a 10 percent evaluation or higher.  See 38 C.F.R. § 4.119, DC 7113.

As such, the central matter to be determined in this case is whether the Veteran is entitled to a presumption of exposure to herbicide agents based on service in a unit that operated in or near the Korean DMZ between April 1, 1968, and August 31, 1971.  38 C.F.R. § 3.307(a)(6)(iv).  If so, service connection for his diagnosed diabetes may be granted on the basis that the disorder is presumed to be the result of in-service herbicide exposure.  Id.

The Veteran's DD Form 214 reflects that he served in the U.S. Army, and that he was awarded the Armed Forces Expeditionary Medal (Korea).  The Veteran served in Korea from July 1969, to September 1970; and was assigned to Company C of the 76th Engineer Battalion in Korea.  His service personnel records do not reflect duty or visitation along the Korean DMZ.

Likewise, the Department of Defense has not included the 76th Engineer Battalion or any other non-combat Engineer Battalion, for that matter, in the listing of "identified specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and [August 1971]."  M21-1MR, pt. IV. Subpt ii, Ch. 2, sec. C, para. 10(p).

The Veteran contends, however, that he was assigned to duties in paving a road throughout the 2nd Infantry Division along the Korean DMZ as well as guarding equipment along the Korean DMZ.  Specifically, the Veteran stated at his May 2012 Board hearing that he had actually seen the border and looked out across the river separating North and South Korea.  The Veteran further related that he was put on a rotation of Soldiers to whom this duty was given and that he would return to a makeshift tent city near his headquarters outside of Seoul when his duty was completed. The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

In August 2009, the RO attempted to verify whether the Veteran's assigned unit operated within the vicinity of the Korean DMZ.  The unit history for the 76th Engineer  Battalion reflects that Company C  was stationed at Kimpo Air Force 
Base in Seoul, Korea, which was located approximately twenty-six miles from the Korean DMZ.  The mission of the unit included providing earthmoving support for 21.6 miles of the Main Supply Road in the 2nd Infantry Division area as well as providing earthmoving support for the construction of an airfield in the 2nd Infantry Division area.  However, there was no information provided on the specific locations of these work sites, the use of herbicides, or specific duties performed by personnel at or near the Korean DMZ.  Although the unit history does not specify duties performed along the Korean DMZ, credible supporting evidence need not corroborate every detail.  See, e.g., Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). 

In April 2010, the Veteran submitted a buddy statement from his former Commanding Officer (CO) of C Company, 76th Engineer Battalion.  The CO detailed the duties and daily operations of his unit, which were found to be consistent with the Veteran's lay statements and the unit histories.  The CO corroborated the assertion that the Veteran had lived in a makeshift tent city during the time period he was in Korea and that the road paving and equipment guarding duties were consistent with the experiences recounted by the Veteran.  Further, the CO recalled the unit conducting its duties far northward, possibly across the Imjin River and, therefore, in the immediate vicinity of the Korean DMZ.

The Board finds the Veteran's lay statements concerning paving roads and guarding equipment near the Korean DMZ are not only competent, but also are credible, to show that he served in areas along the DMZ in Korea where herbicides were used between April 1968 and August 1971.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Certainly then, when considering his competent and credible lay statements with the medical evidence substantiating his claim, as well the buddy statement and the unit history; and resolving all reasonable doubt in his favor, the Board finds that the Veteran is entitled to a presumption of exposure to herbicide agents based on service in or near the Korean DMZ between April 1, 1968, and August 31, 1971. Hence, service connection is warranted for diabetes mellitus.  See 38 C.F.R. § 3.102  (2012).

Nephropathy and Neuropathy

Additionally, the private treatment notes of record show that the Veteran has received care for conditions specifically related to his diabetes mellitus type II, namely diabetic nephropathy and diabetic neuropathy.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998). 

Here, the medical evidence of record shows that the Veteran has current conditions of diabetic nephropathy and diabetic neuropathy.  Further, these conditions are associated with the Veteran's now service-connected diabetes mellitus type II, both in nominal designation on the Veteran's private treatment records and by reference, as the Veteran's medical providers have discussed the complications of these conditions in association and as symptoms of the greater condition of diabetes.   Treatment records show that the nephropathy has been documented by laboratory results and that the Veteran's neuropathy appears to be concentrated in both feet as nocturnal burning and tingling sensations.  Therefore, the Board finds that service connection on a secondary basis for the conditions of nephropathy and neuropathy is warranted.  Id.


ORDER

Entitlement to service connection for diabetes mellitus type II is granted.

Entitlement to service connection for nephropathy as secondary to diabetes mellitus type II is granted.

Entitlement to service connection for neuropathy of the left lower extremity as secondary to diabetes mellitus type II is granted.


Entitlement to service connection for neuropathy of the right lower extremity as secondary to diabetes mellitus type II is granted.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain a VA examination in order to determine the relationship of the Veteran's erectile dysfunction and hypertension to his service-connected diabetes mellitus type II.

Remand is required to provide the Veteran with a VA examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology). 

Here, the Veteran is claiming entitlement to service connection for conditions commonly associated with diabetes as secondary to his service-connected diabetes mellitus type II.  In particular, the medical evidence of record shows that the Veteran has been diagnosed with erectile dysfunction and hypertension.  Although these are conditions commonly associated with diabetes, the Veteran's medical providers have not explicitly provided that they are etiologically related to his diabetes mellitus type II.  As such, the Board finds that both a current disability and a separate service-connected disability have been identified.  Therefore, the issue turns upon the finding of a nexus between these two disabilities.  McLendon, 20 Vet. App. at 83-86.  In this regard, a VA examination is necessary in order to make a determination regarding such a nexus.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Schedule the Veteran for an appropriate in-person VA examination to determine the etiology and current severity of the impairment resulting from his erectile dysfunction and hypertension.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner is requested to provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction and hypertension are related to military service, to include secondary relationship to the Veteran's service-connected diabetes mellitus type II.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


